Citation Nr: 1309170	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-32 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for vertigo (claimed as secondary to bilateral hearing loss).

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for right knee disability.

7.  Entitlement to service connection for left knee disability.

8.  Entitlement to service connection for cervical spine disability.

9.  Entitlement to service connection for lumbar spine disability.

10.  Entitlement to an increased rating for right shoulder acromioclavicular joint osteoarthritis, currently rated 20 percent disabling.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007, September 2009 and June 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2007 rating decision declined to reopen the previously denied service connection claim for bilateral hearing loss.  The Veteran filed a notice of disagreement in November 2007.  A statement of the case (SOC) was issued in August 2009; and a Substantive Appeal was filed in September 2009.  

The September 2009 rating decision denied the Veteran's claims for service connection for sinusitis, right elbow disability and vertigo, continued a previous denial of service connection for tinnitus, and granted service connection for right shoulder acromioclavicular joint osteoarthritis and assigned a 20 percent rating effective August 22, 2008.  The Veteran filed a notice of disagreement in September 2009 only with respect to the service connection claims of right elbow disability, vertigo, and sinusitis.  An SOC was issued in April 2012.  The Veteran perfected his appeal as to those matters in May 2012.  

The June 2010 rating decision continued a 20 percent disability rating for the service-connected right shoulder disability, denied service connection for right and left knee disabilities, and cervical and lumbar spine disabilities, continued the previous denials for tinnitus and vertigo (as secondary to bilateral hearing loss), and denied a TDIU.  In July 2010 the Veteran filed notice of disagreement as to each of the claims stated in the June 2010 rating decision.  However, an SOC was issued only with regard to service connection claims for right and left knee disabilities, and cervical and lumbar spine disabilities.  The Veteran perfected his appeal as to those matters in May 2012.

The RO appears to have reopened the service connection claims for tinnitus and vertigo.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any action by the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Regarding the matters of service connection for tinnitus and a TDIU, the June 2010 rating decision denied service connection for tinnitus and entitlement to a TDIU.  In a July 2010 statement, the Veteran appears to have expressed disagreement with the entire June 2010 rating decision.  The RO has not issued an SOC as to these two issues.  As such, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2010 statement, the Veteran noted that he had requested that VA obtain the records of medical treatment he received while employed with the Corpus Christi Army Depot.  Further, in a statement associated with his May 2012 Substantive Appeal, the Veteran requested that records from his former employer be obtained.  As the Veteran has identified such records as relevant to his claims, the records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(a),(b),(c).

As noted above, the RO has not issued an SOC addressing the issues of service connection for tinnitus and a TDIU after the Veteran filed a timely notice of disagreement as to those issues.  Therefore, a remand is required for the issuance of an SOC for the issues of service connection for tinnitus and vertigo (as secondary to bilateral hearing loss), and a TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue an SOC for the issues of whether new and material evidence has been received to reopen a claim for service connection for tinnitus and entitlement to a TDIU.  The Veteran should be advised that these matters will only be before the Board if he timely perfects an appeal by submitting a Substantive Appeal.  If he does so, the matters should be returned to the Board for appellate consideration.  

2.  The RO should request the Veteran to identify his former employer (Corpus Christi Army Depot) and complete any necessary authorization for VA to obtain any relevant medical records from his former employer.  Any records of treatment for injuries on and off the job, and any injuries associated with workers' compensation claim(s) should be requested.

3.  After all necessary development has been accomplished, the RO should review the expanded record and readjudicate the issues.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for appellate review 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


